COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 TERRANCE D. CARSON,                                             No. 08-09-00200-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               255th District Court
                                                 §
 SHELDON I. GOLDSTEIN,                                          of Dallas County, Texas
                                                 §
                        Appellee.                                  (TC # 07-22022)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellee’s motion to dismiss the appeal because Appellant has

not paid the filing fee. Finding that the Appellants have failed to pay the required fee, we grant

Appellee’s motion to dismiss.

       Appellant filed his notice of appeal on June 15, 2009. He did not pay the filing fee as

required by TEX .R.APP .P. 5, nor did he establish his indigence in accordance with TEX .R.APP .P.

20.1. On July 13, 2009, the Clerk of the Court notified Appellant he had not paid the filing fee and

advised that failure to pay the filing fee within twenty days would result in dismissal of the appeal

pursuant to TEX .R.APP .P. 42.3(b) and (c). Appellant has not paid the filing fee or otherwise

responded to the Clerk’s inquiry. We therefore dismiss the appeal.


November 24, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.